The CHIEF JUSTICE
delivered the opinion of the court.
The first objection alleged against the deed which the complainants ask to have cancelled is, that it was made for the purpose of conveying a part of the homestead of the Kirchbergs, and, as such, was void because the wife did not joiu with the husband in its execution.
It is admitted that the deed was good, if the lots described in it were not, in fact, a part of the homestead at the time of its execution. It rests upon the complainants, therefore, to prove that they were. To do this it must be made to appear that they -were actually used, or manifestly intended to be used as part of the home of the family. This has not been. done. The lots were purchased in 185Q, but hot oceu*487pied until 1852. Then a small building was erected upon one of them, and it was thereafter occupied in connection with the family residence. This was after the deed was made, and, of course, cannot control its operation. Mrs. Kirchberg, in a letter written to her sister in Pennsylvania, in June, 1850, says, “ we have a lot on Main Street, in Austin, and will buy the adjoining one as a garden,” but there is no proof that the intention of connecting this adjoining lot with the home was in any manner manifested in Austin until long after the deed in question was executed and delivered. A secret intention of the seller, not made known, cannot affect a purchaser. Unless the purchaser knew, or from the circumstances ought to have known, that the lots were a part of the homestead, he had the right to treat with and purchase from the husband without the concurrence of his wife.
It is next alleged that the Kirehbergs occupied the premises adversely to the grantee for more than ten years after the execution of the deed, and that therefore the title under it has failed.
The burden of proving this allegation also rests upon the complainants. It is shown that the occupation of the Kirchbergs was continuous, and probably adverse, from the time of the building of the kitchen upon lot 7 until the death of Mrs. Kirchberg. The kitchen was built in the summer of 1852, and so far as appears from the testimony, the adverse occupation did not commence until then. To create the bar it must have continued until the summer of 1862. Mrs. Kirchberg died in that year, but there is nothing to show at what time in the year. It is several times stated in the bill that she died ‘>011 the-day of-, 1862,” and the answer, as many times, admits the statement in the same language. No witness gives the exact date, but as several were examined by the complainants to show what relatives Mrs. Kiichberg had living in the spring of 1862, it is fair to presume that was the time of her death. But however this may be, as the complainants have failed to prove that she *488did not die before the summer of that year, this part of their ease fails.
It is next insisted in the bill, but not in the argument, that the defendants are estopped from setting up the deed in question by reason of the trust deeds to Costa, executed afterwards by the Kirchbergs at the request of Wáhrenberger, to secure the debt due to him, and that, therefore, it should be cancelled.
This is in direct conflict with the uniform current of de- ■ cisions in this- court, commencing with Blight’s Lessee v. Rochester,* and ending with Merryman v. Bourne.†
It is next urged in the argument that the deed was given as a mortgage to secure a debt whieh has been paid.
There is no allegation in the bill to support this claim. The recovery must be had upon the case made by the pleadings or not at all.
It is unnecessary to consider the effect, under the laws of Texas, of the judgment in the action of trespass instituted by the complainants to try their title to the property.
Decree affirmed.

 7 Wheaton, 535,


 9 Wallace, 600.